Title: To Benjamin Franklin from Franklin Read, 19 April 1782
From: Read, Franklin
To: Franklin, Benjamin


Hond. Sir
Cape Francoys Aprill 19th. 1782—
I have not had it in my Power to give You aney Acount of my Procedings relative to what you recomended me when I had the Honour of your Favour (untie now). I found on my Return home that my Business was dull and as I had gained Experience in the Sea way that it was much more to my Advantage to follow it. It would be a great Satisfaction for me to Stay at home with my Famely, but as Cercomstances are I find it quite Imposible. I have been something unfortunate this War but am now in a fairer way. I have just Come up from Jaimaica on Parole. I was Prisoner near three Months, but Expect to be Exchanged in a day or too, and shall Return home Imediately where I Shall have a good birth in a Ship of twenty Guns and Bound to Europe. If I have the Fortune to go Safe will I hope make amends for my past misfortune. I hope you will forgive me for my not Writing to you before as I never have had an Oppertunty mostly being from home. I beg to be Remember’d to Young Mr Bache & Mr Temple and Bilieve me your Afectionate Nephew
Franklin Read
Benj’n Franklin Esqr.
 
Endorsed: Franklin Read Cape François 19th. April 1782
